       Case 2:21-mc-00043 Document 1-2 Filed 01/28/21 Page 1 of 4 Page ID #:24




1    JENNIFER A. DEINES (MD SBN 0712110190)
     Acting Deputy Special Counsel
2    C. SEBASTIAN ALOOT (SBN 68410)
     Special Litigation Counsel
3    LISA R. SANDOVAL (NY SBN 5108865)
     SEJAL P. JHAVERI (NY SBN 5396304)
4    Trial Attorneys
     U.S. Department of Justice
5    Civil Rights Division
     Immigrant and Employee Rights Section
6    950 Pennsylvania Avenue, NW
     Washington, DC 20530
7    (202) 532-5736 (Sandoval)
     (202) 305-7376 (Jhaveri)
8    (202) 616-5509 (Fax)
     Lisa.Sandoval@usdoj.gov
9    Sejal.Jhaveri@usdoj.gov
10   Attorneys for the United States
11                            UNITED STATES DISTRICT COURT
12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                     WESTERN DIVISION
14
15   UNITED STATES OF AMERICA,                 No. 2:21-mc-00043
16           Petitioner,
17                 v.
                                               DECLARATION OF LISA R.
18   SPACE EXPLORATION                         SANDOVAL IN SUPPORT OF
                                               APPLICATION FOR ORDER TO
19   TECHNOLOGIES CORP., d/b/a                 COMPLY WITH ADMINISTRATIVE
     SPACEX,                                   SUBPOENA
20
                Respondent.
21
22
23
24
25
26
27
28
        Case 2:21-mc-00043 Document 1-2 Filed 01/28/21 Page 2 of 4 Page ID #:25




1                          DECLARATION OF LISA R. SANDOVAL
2               I, Lisa R. Sandoval, do hereby declare and state as follows:
3          1.     I am a Trial Attorney employed by the U.S. Department of Justice, Civil
4    Rights Division, Immigrant and Employee Rights Section (“IER”), and assigned to
5    handle this investigation within my office. As such, I have personal knowledge of the
6    matters stated herein, and could and would competently testify thereto if called upon as a
7    witness.
8          2.     On May 29, 2020, IER accepted as complete a charge of employment
9    discrimination from an individual, alleging that Space Exploration Technologies Corp.,
10   d/b/a SpaceX (“SpaceX”) discriminated against him based on his citizenship status
11   when, during an interview for the position of Technology Strategy Associate on or about
12   March 10, 2020, it made inquiries about his citizenship status and ultimately failed to
13   hire him for the position because he is not a U.S. citizen or lawful permanent resident, in
14   violation of U.S.C. § 1324b(a)(1) and (a)(6).
15         3.     On June 8, 2020, I transmitted via email to counsel for SpaceX a Notice of
16   Investigation notifying SpaceX of the charge and requesting, inter alia, an “Excel
17   spreadsheet with all available Form I-9 and E-Verify data for each individual [SpaceX]
18   hired or reverified since June 1, 2019, together with copies of any supporting
19   documentation, and all attachments.” The letter provided a deadline of June 22, 2020,
20   for SpaceX to provide the information. A true and correct copy of the June 8, 2020 letter
21   is attached as Exhibit 1.
22         4.     On August 28, 2020, after IER gave SpaceX several extensions of time to
23   provide the requested information, SpaceX produced to IER a Form I-9 spreadsheet that
24   contained the information provided on the Form I-9 for SpaceX employees since June
25   2019; however, SpaceX refused to produce any Form I-9 supporting documentation,
26   such as copies of employees’ passports, driver’s licenses, or Social Security cards, as
27   requested. A true and correct copy of SpaceX’s August 30, 2020 email confirming the
28   transmission to IER is attached as Exhibit 2.
                                                     2
          Case 2:21-mc-00043 Document 1-2 Filed 01/28/21 Page 3 of 4 Page ID #:26




1            5.      From August 28, 2020, to early October 2020, IER attempted to obtain
2    SpaceX’s Form I-9 supporting documentation via numerous emails, letters, and
3    telephone calls to SpaceX, but SpaceX refused to provide any Form I-9 supporting
4    documentation.
5            6.      On October 7, 2020, IER obtained Subpoena No. 2021S00001 from
6    OCAHO Administrative Law Judge (“ALJ”) Jean King. A true and correct copy of
7    Subpoena No. 2021S00001 is attached as Exhibit 3.
8            7.      On October 9, 2020, IER served SpaceX via FedEx with Subpoena No.
9    2021S00001, and on October 12, 2020, SpaceX received Subpoena No. 2021S00001. A
10   true and correct copy of IER’s Return of Service and corresponding tracking is attached
11   as Exhibit 4.
12           8.      On October 20, 2020, after serving the Subpoena, IER once again met and
13   conferred with SpaceX. At the meeting, SpaceX counsel asked some clarifying
14   questions about Subpoena No. 2021S00001, which IER answered, but SpaceX refused to
15   provide the subpoenaed documents, even after IER offered to allow SpaceX to produce
16   them over an extended period of time.
17           9.      On October 26, 2020, SpaceX filed its Petition to Modify or Revoke
18   OCAHO Subpoena Duces Tecum (“Petition to Modify or Revoke”), arguing that
19   Subpoena No. 2021S00001 exceeds the scope of IER’s authority, is insufficiently
20   definite, is not relevant to IER’s investigation, and is unduly burdensome. A true and
21   correct copy of SpaceX’s Petition to Modify or Revoke Subpoena, with exhibits omitted,
22   is attached as Exhibit 5.
23           10.     On November 1, 2020, pursuant to 28 C.F.R. § 68.6(a),(c), IER timely filed
24   its Opposition to SpaceX’s Petition to Modify or Revoke OCAHO Subpoena Duces
25   Tecum. A true and correct copy of IER’s Opposition to SpaceX’s Petition to Modify or
26   Revoke OCAHO Subpoena Duces Tecum, with exhibits omitted, is attached as Exhibit
27   6.
28   //
                                                   3
        Case 2:21-mc-00043 Document 1-2 Filed 01/28/21 Page 4 of 4 Page ID #:27




1          11.    On December 1, 2020, OCAHO issued the Order Denying Petition to
2    Modify or Revoke Subpoena, denying SpaceX’s Petition to Modify or Revoke and
3    ordering SpaceX to comply with Subpoena No. 2021S00001. A true and correct copy of
4    the December 1, 2020 order issued by OCAHO for Subpoena No. 2021S00001, which
5    IER received from OCAHO, is attached as Exhibit 7.
6          12.    On December 11, 2020, SpaceX emailed IER a letter, acknowledging
7    receipt of OCAHO’s order but notifying IER that it “does not intend to produce any
8    additional information in response to the administrative subpoena.” A true and correct
9    copy of SpaceX’s December 11, 2020 letter is attached as Exhibit 8.
10         13.    To date, SpaceX has not produced any Form I-9 supporting documentation
11   and has refused to comply with OCAHO’s December 1, 2019 Order Denying Petition to
12   Modify or Revoke Subpoena.
13         I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing
14   is true and correct.
15
16         Executed this January 27, 2021 in Silver Spring, MD.
17
18                                               /s/ Lisa R. Sandoval
                                              LISA R. SANDOVAL
19                                            Trial Attorney
20
21
22
23
24
25
26
27
28
                                                 4
